Citation Nr: 0104015	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  94-05 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to a schedular rating in excess of 30 percent 
for service-connected bipolar affective disorder for the 
period prior to July 11, 2000.  

2.  Entitlement to a schedular rating in excess of 50 percent 
for service-connected bipolar affective disorder from July 
11, 2000.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from July 1950 to July 1953.  

This matter initially came before the Board of Veterans' 
Appeals (Board), in part, on appeal from February 1994 
decision by the RO which denied service connection for 
bipolar disorder.  By rating action in August 1997, service 
connection was established for bipolar affective disorder.  A 
30 percent evaluation was assigned effective from September 
13, 1993; a 100 percent evaluation from October 8, 1993 under 
the provisions of 38 C.F.R. § 4.29, and a 30 percent rating 
from December 1, 1993.  The veteran disagreed with the 
assigned 30 percent rating.  The Board remanded the appeal to 
the RO for additional development in March 1999.  Thereafter, 
by rating action in August 2000, the RO assigned a 50 percent 
rating, effective from July 11, 2000, the date of a VA 
psychiatric examination.  


FINDINGS OF FACT

1.  Prior to July 11, 2000, the veteran's bipolar disorder 
was productive of no more than considerable social and 
industrial impairment, and was not shown to impair 
occupational and social functioning beyond that contemplated 
by a 50 percent rating under the revised rating criteria.  

2.  From July 11, 2000, the veteran's bipolar disorder is 
productive of considerable and no greater social and 
industrial impairment as contemplated by rating criteria in 
effect prior to November 7, 1996, and from November 7, 1996, 
he is not shown to demonstrate impairment of occupational and 
social functioning beyond that contemplated for a 50 percent 
rating under the revised rating criteria.  

CONCLUSIONS OF LAW

1.  A rating of 50 percent and no greater is warranted for 
the veteran's service-connected bipolar affective disorder 
prior to July 11, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 
1991), Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.3, 4.7, 4.132, 
including DC 9206 (as in effect prior to November 7, 1996), 
and § 4.130, DC 9432 (as in effect from November 7, 1996).  

2.  The criteria for an evaluation in excess of 50 percent 
for service-connected bipolar disorder from July 11, 2000 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.3, 4.7, 4.132, 
including DC 9206 (as in effect prior to November 7, 1996), 
and § 4.130, DC 9432 (as in effect from November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection for a psychiatric disorder was denied by 
the Board in February 1984.  Thereafter, in October 1993, the 
veteran filed a claim of service connection for a nervous 
condition.  The additional evidence associated with the 
claims file at that time included numerous private medical 
records showing treatment for various medical problems, 
including depression, alcoholism, and other psychiatric 
symptoms from 1978 to 1993, and a November 1993 VA hospital 
discharge summary report showing a diagnoses of bipolar 
disorder and alcohol dependency.  The hospital report 
indicated that the veteran was transferred from a private 
hospital (Baptist Montclair) under commitment from a probate 
judge because of inappropriate behavior.  The veteran was 
hospitalized by VA from October to November 1993.  

By rating action in February 1994, the RO denied service 
connection for bipolar disorder on the basis that there was 
no evidence of a psychiatric disorder during service or 
within one year of discharge from service.  The veteran 
perfected an appeal from this determination.  

At a personal hearing at the RO in March 1994, the veteran 
testified that he was first hospitalized at a private medical 
facility for psychiatric problems around 1980.  The veteran 
also raised the additional issue of service connection for a 
psychiatric disorder secondary to service-connected duodenal 
ulcer disease.  (T p.8).  (The additional issue was rendered 
moot by the subsequent grant of direct service connection.)  

Numerous private medical records (including some duplicate 
reports) showing treatment for various medical problems from 
1968 to 1991 were received from the Social Security 
Administration in April 1996.  (Additional duplicate copies 
were received in August 1999.)  The records reveal that 
disability benefits were awarded effective in 1990.  The 
primary diagnosis was pustular psoriasis, and the secondary 
diagnosis was hypertension.  

Copies of private medical records from Montclair Baptist 
Medical Center, received in July 1996, show that the veteran 
was hospitalized on September 13, 1993 for threatening 
behavior.  The diagnoses at discharge included bipolar 
disorder and alcohol dependence.  

Copies of private medical records from J. Langlow, M.D., 
received in July 1996 show treatment for various medical 
problems from 1993 to 1995.  The records were mostly 
duplicate reports of those received from Montclair Baptist 
Medical Center.  

Copies of private medical records from J. H. Crenshaw, M.D., 
received in October 1996, show treatment for various medical 
problems from 1993 to 1996.  The diagnoses on a November 1995 
treatment record included history of alcohol abuse and 
paranoid schizophrenia.  

A VA hospital discharge summary report associated with the 
claims file in July 1996 show that the veteran was admitted 
to the detox unit for treatment of alcoholism in September 
1995.  The report indicated that the veteran was admitted 
after drinking and threatening his son and neighbors.  The 
report noted that the veteran was previously admitted in 
1993, and was committed after shooting his son and 
threatening other people.  The veteran stated the 
psychiatrists do not understand him, and he refused to take 
medication for his psychiatric illness.  The veteran was 
noted to have a drinking problem associated with his 
psychiatric problem since the 1950's when he was originally 
diagnosed as having affective disorder problems.  The veteran 
reported that he drank a fifth and a half per day, but seemed 
to show minimal withdrawal problems.  He also reported a 
history of minimal withdrawal symptoms, and no DT's or 
seizures.  Prior to this admission the veteran had become 
enraged and was threatening to kill his son with a gun, and 
apparently fired the weapon in the neighborhood which 
panicked the neighbors who then took the gun away from him.  
The veteran seemed to have difficulty understanding why they 
would not accept his simple apology for this incident.  The 
veteran was aware of symptoms related to bipolar illness, but 
denied that he was grandiose.  The veteran reported that he 
was passing out and blacking out as a result of his drinking 
and tended to minimize his behavior problems or discount 
them.  

On mental status examination, the veteran was cooperative, 
and there were no abnormal or bizarre mannerisms or behavior.  
His affect was appropriate, and there were no threats of 
violence or evidence of depression.  The veteran denied that 
he was grandiose, and stated that he was "great or the 
greatest."  He was currently writing his autobiography 
called, "The Beast Within Me."  He appeared to be a valid 
historian with goal directed speech of normal quality, 
quantity, and content.  His thought processes were logical 
with no loosening of associations, no tangentiality or flight 
of ideas.  The veteran displayed no abnormal thought content, 
thought insertion, or thought broadcasting.  There was no 
evidence of any hallucinations, delusions, or perceptual 
distortions.  The veteran minimized his violent threats by 
saying he was sorry.  The veteran was oriented to person, 
place, situation, and time, and his memory was intact.  
Initially, he denied he would comply with his medication for 
his affective disorder, but agreed to see a psychiatrist.  

The veteran was admitted to the Detox unit on September 27, 
1995, and he was placed on a routine detoxification regimen 
of Librium, Thiamine, and Stress tabs with zinc.  The veteran 
found ways to criticize.  He had some basic tenets that were 
very good and had some personality quirks and got angry at a 
lot of people.  The examiner indicated that the veteran could 
learn and could be helped, but that he had more of a talent 
at judging than he did at forgiveness.  As a result, the 
veteran proclaimed himself "right" much of the time and was 
weak on the confessing and making amends.  He was too 
defensive to get around to choosing unconditional love.  The 
veteran was angry with DDP screening due to a clash of 
personalities and discharged himself on October 2, 1995; he 
refused to sign a form indicating that the discharge was 
against medical advice.  The veteran was not considered a 
danger to himself or others.  The examiner indicated that the 
veteran was able to work and that he was competent for VA 
purposes.  

When examined by VA in July 1997, the examiner indicated that 
he had reviewed the claims file prior to the evaluation.  The 
veteran's wife was present during the interview with the 
permission of the veteran.  The examiner noted the veteran's 
personal and medical history, and his current diagnosis of 
bipolar affective disorder.  The veteran had prior treatment 
at the Tuscaloosa VA Medical Center and at Hillcrest 
Hospital.  He admitted to having a history of alcohol abuse 
and was noted to have a history of manic episodes.  The 
claims file revealed that the veteran was diagnosed with an 
anti-social personality disorder during service in November 
1952.  The veteran described his active duty years as being 
filled with racial tension.  According to the veteran, he was 
diagnosed with anti-social personality disorder after being 
involved in a physical altercation with a white soldier who 
kept referring to his "nigger nanny."  Both soldiers were 
in the hospital ward for unrelated reasons.  After the fight 
the veteran was referred to the mental health professionals 
for psychological assessment and was diagnosed with anti-
social personality disorder.  The veteran also reported high 
levels of energy and feelings of vulnerability while on 
active duty.  He also engaged in spending sprees and sexual 
acting out behaviors while stationed in Germany.  He reported 
that he went for several days at a time without sleeping.  He 
noted that when he was in those moods, he didn't think 
anything bad would happen to him.  "I didn't think anybody 
could beat me.  Even though I was only 138 lbs., I felt like 
I could take on the world.  Like I was indestructible."

The veteran was on time for his appointment, and his eye 
contact was good.  He and his wife were considered to be 
valid historians.  The veteran was fully oriented, and he 
appeared friendly and cooperative.  The veteran denied any 
current delusions or hallucinations, or any current suicidal 
or homicidal ideations.  He admitted to mood swings, elevated 
levels of energy, and grandiose behaviors.  His mood was 
depressed but his cognitive functions appeared to be intact.  
He denied any aggression to people or animals, destruction of 
property, theft, or serious violation of rules prior to 
entering active service.  The examiner noted that mild memory 
loss was apparent, and that the veteran's judgment and 
insight were impaired.  

The examiner commented that after a careful review of the 
claims file and the other available clinical records, it was 
his opinion that the veteran's self described behavior during 
service and his psychiatric history since his discharge from 
service were consistent with a bipolar affective disorder.  
The examiner also opined that the veteran did not have an 
anti-social personality disorder, and that he was 
misdiagnosed in November 1952.  The examiner indicated that 
veteran's life style, behaviors, and accomplishments were 
totally inconsistent with an anti-social personality 
disorder.  The examiner also indicated that the veteran was 
capable of handling his benefit payments.  The diagnosis on 
Axis I was bipolar affective disorder.  On Axis V, the Global 
Assessment of Functioning (GAF) score was 60, with moderate 
social and occupational impairment due to bipolar disorder.  

The veteran's testimony at a personal hearing at the RO in 
March 1998 primarily focused on the onset of his psychiatric 
problems in service.  The veteran asserted that he was 
misdiagnosed with a personality disorder in service and that 
he actually suffered from bipolar disorder.  

When examined by VA in July 2000, the examiner indicated that 
he had reviewed the claims folder.  He also noted that the 
veteran was unemployed, by the veteran's account, due to his 
service-connected bipolar disorder.  The veteran was on time 
for his examination, and was cooperative during the 
interview.  His mood swings appeared to be persistent in 
nature and consistent with his service-connected bipolar 
disorder.  Commenting on suicidal and homicidal ideation the 
veteran noted, "I don't think about any of that.  I did in 
the past when I was drinking, but not anymore."  Religion 
was a recurrent theme during the interview process.  The 
veteran appeared to be able to maintain minimal personal 
hygiene and other basic activities of daily living, and he 
was fully oriented.  Long-term memory appeared to be intact, 
and short-term memory and concentration were impaired.  
Abstract thinking and judgment were also impaired.  His 
speech was normal, and his mood appeared to be elated and 
elevated.  His sleep impairment appeared to be mild in 
nature.  

The examiner opined that, under the old rating schedule, the 
veteran's symptomatology was compatible with considerable 
impairment of social and industrial inadaptability, but was 
not productive of severe impairment of social and industrial 
inadaptability.  He also noted that there was no evidence of 
any active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce complete 
social and industrial inadaptability.  

Under the new rating criteria, the examiner indicated that 
the veteran's mental condition was severe enough to interfere 
with occupational and social functioning or to require 
continuous medication.  In terms of occupational and social 
impairment, the examiner stated that the veteran 
symptomatology was compatible with reduced reliability and 
productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long-term memory, 
retention of only highly learned material, forgetting to 
complete tasks, impaired judgment, impaired abstract 
thinking, disturbance of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships.  The examiner noted that the veteran currently 
had difficulty understanding complex commands, that his 
memory, judgment, and abstract thinking were impaired, and 
that he had difficulty in establishing and maintaining 
effective work and social relationships.  

The examiner stated that he had reviewed approximately 100 
factors enumerated in the old and new rating schedules, and 
that the veteran's symptomatology did not meet the criteria 
for a 70 or 100 percent rating under either schedule.  The 
examiner noted that the veteran continued to struggle with 
the symptoms of his service-connected disorder to include 
excited and depressed moods along with feelings of elevated 
religiosity.  The diagnoses on Axis I was bipolar affective 
disorder, chronic, moderate.  On Axis V, the GAF score was 
55, with moderate social and occupational impairment due to 
bipolar disorder.  The examiner concluded that the veteran 
had moderate impairment of social and industrial 
adaptability, and that he had difficulty in establishing and 
maintaining effective work and social relationships due to 
his service-connected bipolar disorder.  

Additional VA medical records associated with the claims file 
in August 2000 show that the veteran was treated for various 
medical problems, including alcoholism in July and August 
2000.  A screening examination report in August 2000 
indicated that the veteran appeared oriented and clear, but 
made occasional jokes of a religious nature that were not 
appropriate.  The examiner commented that he believed that he 
could have elicited more grandiose and bizarre material with 
more prodding.  The veteran was for the most part, very 
polite and clear about his behavior and drinking, but was 
uninterested in the treatment program.  The veteran was not 
considered to be a threat to himself or to others.  The 
veteran was seen a few days later and requested some Ativan 
to help with his anxiety.  The veteran reported that his wife 
had broken her foot and that he had to stay "straight" so 
that he could care for her.  The diagnoses included bipolar 
disorder and alcohol abuse.  

Increased Ratings - In General

During the pendency of this appeal, there has been a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to its duty-to-assist obligation, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Information concerning 
the evidence necessary to prove his claim was elicited at his 
hearing and in statement sent to him, and all necessary 
development has been obtained.  The essence of the revised 
regulations pertaining to duty to assist has been complied 
with.

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") held that "[w]here entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  However, in AB v. 
Brown, 6 Vet. App. 35, 38 (1993), the Court held that where 
the claim arises from an original rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  In a recent decision, 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule from Francisco was not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, and 
that separate [staged] ratings may be assigned for separate 
periods of time based on the facts found.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  

Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  The 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  Moreover, in 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).  
Under 38 C.F.R. § 4.20, "[w]hen an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings."  

In evaluating psychiatric disabilities, the severity of 
disability is based upon actual symptomatology as it affects 
social and industrial adaptability.  Two of the most 
important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  An emotionally 
sick veteran with a good work record must not be under 
evaluated, nor must his condition be over evaluated on the 
basis of a poor work record not supported by the psychiatric 
disability picture.  38 C.F.R. § 4.130 (1995) (as in effect 
prior to November 7, 1996).  The revised regulations, 
effective November 7, 1996, provide in pertinent part as 
follows:

Sec. 4.126  Evaluation of disability from 
mental disorders.

    (a) When evaluating a mental 
disorder, the rating agency shall 
consider the frequency, severity, and 
duration of psychiatric symptoms, the 
length of remissions, and the veteran's 
capacity for adjustment during periods of 
remission.  The rating agency shall 
assign an evaluation based on all the 
evidence of record that bears on 
occupational and social impairment rather 
than solely on the examiner's assessment 
of the level of disability at the moment 
of the examination.
    (b) When evaluating the level of 
disability from a mental disorder, the 
rating agency will consider the extent of 
social impairment, but shall not assign 
an evaluation solely on the basis of 
social impairment.

38 C.F.R. § 4.126 (as in effect from November 7, 1996).

The undersigned notes that the regulations pertaining to 
rating psychiatric disabilities were revised effective 
November 7, 1996.  The Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of Veterans Affairs (Secretary) to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  

The regulations pertaining to the veteran's service-connected 
psychiatric disability in effect prior to November 7, 1996 
are as follows:  

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as phantasy, confusion, 
panic and explosion of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain 
employment...............................
.........................   100

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain 
employment...........................    70

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial 
impairment.............   50

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in the initiative, flexibility 
and reliability levels as to produce 
definite industrial impairment...  30

Less than above, with emotional tension 
or other evidence of anxiety productive 
of mild social and industrial 
impairment.........................................
...   10

There are neurotic symptoms which may 
somewhat adversely affect relationships 
with others but which 
do not cause impairment of working 
ability.............   0

38 C.F.R. 4.132 (effect prior to November 7, 1996).

In Hood v. Brown, 4 Vet. App. 301 at 303 (1993), the Court 
held that the term "definite," used in a 30 percent 
schedular evaluation, was qualitative in nature, whereas the 
rating criteria for the other evaluative percentages (i.e., 
total, severe, considerable, and mild) were quantitative.  
The Court remanded the case to the Board for a statement of 
reasons and bases, to detail how the term "definite" could 
be applied in a quantitative manner.  Id. at 304.  

Subsequently, the VA General Counsel issued a precedent 
opinion, which concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  As detailed in the opinion, the term represents a 
degree of social and industrial inadaptability that is "more 
than moderate but less than rather large."  The term 
considerable, the criterion for a 50 percent evaluation, was 
to be construed as "rather large in extent or degree."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the terms "definite" and 
"considerable."  38 U.S.C.A. § 7104(c) (West 1991).  

The pertinent revised criteria for rating mental disorders, 
effective November 7, 1996 are as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)...............  30

38 C.F.R. § 4.130 (as in effect from to November 7, 1996)  

Analysis

Rating in Excess of 30 Percent Prior to July 11, 2000

The Board finds that the clinical findings from the medical 
evidence of record during the pendency of the appeal were not 
significantly different and show that the veteran's bipolar 
disorder warrants a 50 percent rating since the initial grant 
of service connection under the old regulations.  After a 
review of the record, a VA examiner concluded that 
considerable social and industrial impairment attributable to 
the service connected disability was shown.  The veteran has 
demonstrated depressed mood, impaired judgment and insight 
and mild memory loss which would all impact on his ability to 
work.  In view of the opinion of the medical examiner, 
together with all other pertinent evidence of record, the 
Board finds that the veteran's symptoms are more closely 
analogous to that required for the 50 percent rating under 
the old criteria. 

Rating in excess of 50 percent since service connection was 
granted.

The Board must now consider whether the veteran is entitled 
to a rating in excess of 50 percent from the initial grant of 
service connection under both the old and the revised rating 
criteria.  However, it is noted that a rating under the old 
criteria may not be assigned prior to the effective date of 
the revised regulation.  As noted above, the veteran's 
psychiatric symptomatology and the clinical findings on the 
two VA examinations conducted during the pendency of the 
appeal were not materially different.  Of the two 
examinations, the most recent report in July 2000 provided a 
more detailed clinical picture and in-depth analysis of the 
findings.  

The July 1997 VA examination showed only mild impairment of 
memory, insight, and judgment.  While the veteran's mood was 
depressed, he was fully oriented, and he denied any delusions 
or hallucinations.  His cognitive functions were intact, and 
he denied any homicidal or suicidal ideations.  At that time, 
the examiner described the veteran's social and occupational 
impairment due to bipolar disorder as moderate and assigned a 
global assessment of functioning score of 60.  A GAF score 
between 51 and 60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  The GAF is highly probative as it relates directly to 
the veteran's level of functioning as it affects social and 
industrial adaptability, as contemplated by DC 9411.  See 
Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Similarly, on the most recent VA examination in July 2000, 
the veteran specifically denied any suicidal ideations.  He 
was able to maintain minimal personal hygiene and other basic 
activities of daily living.  The examiner noted that while 
the veteran made religious references during the interview, 
he was fully oriented.  Furthermore, the examiner did not 
note any of the symptoms under the criteria for a 70 percent 
rating.  The record shows that the veteran has been married 
for more than 40 years, and that he currently resides with 
his wife and one son.  The examiner opined that the veteran's 
symptomatology was consistent with the criteria for a 50 
percent rating under the revised rating schedule.  The 
examiner specifically noted that the veteran did not meet the 
criteria for a rating of 70 or 100 percent under either the 
revised rating criteria.  

The Board is cognizant of the GAF scores of 40 when the 
veteran was hospitalized for treatment of alcoholism in 
October 1993.  However, the veteran was assigned a temporary 
total rating of 100 percent for the period from October 8, 
1993 to December 1, 1993.  The temporary total rating 
assigned contemplates the acute exacerbation of the veteran's 
bipolar disorder.  The record shows no further 
hospitalization or treatment for any psychiatric 
symptomatology until September 1995, when the veteran was 
again treated for his alcoholism.  Overall, the Board finds 
that the 50 percent rating is appropriate under the old and 
the revised rating criteria for the degree of impairment 
shown, and the impairment is not shown to more nearly 
approximate the next higher or 70 percent rating.  38 C.F.R. 
§ 4.132, DC 9206 (as in effect prior to November 7, 1996); 
§ 4.130, DC 9432 (as in effect from November 7, 1996).  


ORDER

A schedular evaluation to 50 percent and no greater for the 
veteran's service-connected bipolar disorder prior to July 
11, 2000 is granted, subject to VA laws and regulation 
concerning payment of monetary benefits.  

A schedular rating in excess of 50 percent for service-
connected bipolar disorder from July 11, 2000 is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

